DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed September 15, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-2 and 4-19 are currently pending.  Claims 1, 4-7, 9, 11-12 are currently amended. Claims 14-19 are withdrawn.  Claim 3 is cancelled.

Claim Interpretation
Regarding claims 1 and 12 and the amended limitation “wherein the papilla is formed by contracting the second extracellular matrix due to traction force of the cell caused by the extracellular matrix receptor in the adhesion”, it is noted that the instant claims are directed to a composition, per se.  
With regard to the limitations directed to the manner in which the papilla has been produced (i.e., “…is formed by contracting the second extracellular matrix due to traction force of the cell caused by the extracellular matrix receptor in the adhesion …..”), such limitations are product-by-process steps which define the papilla.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
In the instant case, the method by which the papilla has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the papilla. There is no indication in Applicant’s disclosure regarding local rheological properties or stiffening gradients in the vicinity of the cell as a result of ECM being contracted by the resident cells, or changes in the ECM chemical properties, for example.  Therefore, given the lack of sufficient detail, any papilla comprising extracellular matrix and a cell having an extracellular matrix receptor would appear to read on the papilla. As such, this limitation is interpreted as a product by process limitation.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 3-7, 9 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant’s amendment to claims 5-7, 9 and 11, submitted September 15, 2022 obviates the previous rejection to claims 3-7, 9 and 11. Therefore, the rejection is withdrawn.
However, it is noted that a new ground of rejection is set forth below, in view of Applicant’s amendment to claim 1.

New ground of Rejection, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends directly from claim 1.  
Claim 1 has been amended to now recite the following limitation:
“…wherein the papilla is formed by contracting the second extracellular matrix due to traction force of the cell caused by the extracellular matrix receptor in the adhesion”.  As set forth at Claim Interpretation, this limitation is interpreted as a product by process limitation.  Given that claim 2 depends directly from claim 1, and claim 1 now recites limitations directed to the second extracellular matrix being contracted by the cell, the limitation recited in claim 2 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schlotmann et al., (US 2005/0089512; IDS 9/28/2020) (“Schlotmann”), as evidenced by Bayer-Garner et al., (Am J Dermatophathol., 2002 Dec;24(6):484-9, previously cited) (“Bayer”).

The rejection has been updated in view of Applicant’s amendment submitted September 15, 2022.
Schlotmann is directed to preparing skin/hair equivalents (i.e. an artificial tissue) comprising reconstructed papillae (pseudopapillae; PP) in a reconstructed dermis (pseudodermis; PD) (Abstract and paragraphs [0002] and [0020]-[0024]). 
Regarding claim 1, FIG. 1 of Schlotmann illustrates an embodiment of the skin/hair equivalents. FIG. 1, illustration (1) shows a pseudodermis (PD) based on fibroblasts admixed in a matrix of type I collagen (i.e. an extracellular matrix layer comprising a first extracellular matrix). Shown at FIG. 1, illustration (2) is a precursor of a pseudopapilla layer  consisting of a mixture of the cultivated dermal papilla cells and at least one matrix former MFpp, e.g. Matrigel extracellular matrix (i.e. papilla comprising a cell and a second extracellular matrix), from which the actual pseudopapillae (PP) can then be formed (i.e. an artificial papillary layer), for example by directly inserting the pseudopapilla into and on the previously prepared extracellular matrix layer, so that this mixture then forms the matrix and hence the pseudopapillae (PP) in the pseudodermis (PD), more particularly by gelling (i.e. an artificial papillary layer formed on the extracellular matrix layer and comprising a papilla or papillae). FIG. 1, illustration (3) shows the reconstructed papilla model (paragraph [0025]).
Further regarding claim 1 and the limitation “the second extracellular matrix comprises at least one selected from the group consisting of a protein and a polysaccharide”, it is noted that Schlotmann teaches the extracellular matrix is formed from Matrigel, i.e. a protein, thus anticipating claim 1.
Further regarding claim 1 and the limitation “wherein the cell comprises an extracellular matrix receptor”, it is noted that Schlotmann does not specifically teach the dermal papilla cells comprise an extracellular matrix receptor.  However, Bayer’s Abstract evidences that dermal papilla cells comprise syndecan-1 expression (i.e. extracellular matrix receptor, see specification at page 4).  Therefore, Schlotmann’s disclosed dermal papilla cells necessarily comprise an extracellular matrix receptor, thus anticipating claim 1. 
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  
Additionally, regarding claim 1 and the limitation directed to the cell comprising an adhesion adhering the extracellular matrix receptor to a protein or polysaccharide, it is noted, as set forth above, Schlotmann’s skin equivalent comprises dermal papilla cells seeded in an extracellular matrix comprising Matrigel.  Bayer evidences that syndecan-1 is cell surface proteoglycan that functions in adhesion via cell-extracellular matrix interactions (Abstract).  Therefore, the dermal papilla cells of Schlotmann necessarily comprise an adhesion adhering the extracellular matrix receptor to a protein or polysaccharide, thus anticipating claim 1. 
Further regarding claim 1 and the limitation “wherein the papilla is formed by contracting the second extracellular matrix due to traction force of the cell caused by the extracellular matrix receptor in the adhesion”, it is noted, as set forth above at Claim Interpretation, this limitation is interpreted as a product by process limitation.                
In the instant case, the method by which the papilla has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the papilla. There is no indication in Applicant’s disclosure regarding local rheological properties or stiffening gradients in the vicinity of the cell as a result of ECM being contracted by the resident cells, or changes in the ECM chemical properties, for example.  Therefore, given the lack of sufficient detail, any papilla comprising extracellular matrix and a cell having an extracellular matrix receptor would appear to read on the papilla. 
As set forth above, Schlotmann (FIG. 1, illustration (2)) teaches a pseudopapilla layer consisting of a mixture of the cultivated dermal papilla cells (cells having an extracellular matrix receptor) and at least one matrix former MFpp, e.g. Matrigel extracellular matrix from which the actual pseudopapillae (PP) can then be formed, thus meeting the limitation of claim 1. Thus, Schlotmann’s disclosed skin/hair equivalent anticipates claim 1.  
It is additionally noted Schlotmann teaches the pseudopapillae is contracted (paragraph [0034]).
Regarding claim 2 and the limitation that the second extracellular matrix is induced by the cell and contracted, it is noted, as set forth above at the rejection under 35 USC 112(d), claim 2 does not further limit claim 1 since claim 1 has been amended to indicate the papilla is formed by contracting the second extracellular matrix by the cell.  Claim 2 does not further limit the structure of the papilla.  As set forth above, regarding claim 1, the method by which the papilla has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the papilla. There is no indication in Applicant’s disclosure regarding local rheological properties or stiffening gradients in the vicinity of the cell as a result of ECM being contracted by the resident cells, or changes in the ECM chemical properties, for example.  Therefore, given the lack of sufficient detail, any papilla comprising extracellular matrix and a cell having an extracellular matrix receptor would appear to read on the mixture. 
Schlotmann (FIG. 1, illustration (2)) teaches a pseudopapilla layer consisting of a mixture of the cultivated dermal papilla cells (cells having an extracellular matrix receptor) and at least one matrix former MFpp, e.g. Matrigel extracellular matrix from which the actual pseudopapillae (PP) can then be formed, thus meeting the limitation of claim 2. 
Regarding claim 4 and the limitation directed to the formation of the adhesion, it is noted that Schlotmann does not specifically teach formation of the adhesion is by at least one 25of van der Waals attraction, electrostatic attraction, ionic 23bonding, hydrogen bonding, or covalent bonding. However, it is noted as discussed above, Schlotmann’s skin equivalent comprises dermal papilla cells seeded in an extracellular matrix comprising Matrigel.  Bayer evidences that dermal papilla cells comprise the extracellular matrix receptor syndecan-1, which is a cell surface proteoglycan that functions in adhesion via cell-extracellular matrix interactions (Abstract). Therefore, given the dermal papilla cells of Schlotmann necessarily comprise the same extracellular matrix receptor as disclosed in the instant specification (page 4), Schlotmann’s adhesions would necessarily be formed by one of van der Waals attraction, electrostatic attraction, ionic 23bonding, hydrogen bonding, and covalent bonding, absent evidence to the contrary.
Regarding claim 5, it is noted that Schlotmann does not specifically teach the dermal papilla cells comprise an extracellular matrix receptor.  However, Bayer’s Abstract evidences that dermal papilla cells comprise syndecan-1 expression (i.e. extracellular matrix receptor, see specification at page 4).  Therefore, Schlotmann’s disclosed dermal papilla cells necessarily comprise the extracellular matrix receptor syndecan-1, thus anticipating claim 5. 
Regarding claims 8 and 9, Schlotmann’s FIG. 1, illustrations (2) and (3), illustrates the pseudopapilla layer inserted into the pseudodermis comprises a straight-line shaped pattern, thus anticipating claims 8 and 9.
Regarding claim 10, Schlotmann teaches the pseudopapilla is prepared by mixing the Matrigel and dermal papilla cells and subjected to gelation (paragraph [0058]) and the collagen used to prepare the pseudodermis preparation is poured into cell culture dishes and incubated for 1 h at 37°C to promote polymerization (gelation) of the collagen (paragraph [0088]), thus anticipating claim 10.
Regarding claim 11, Schlotmann’s disclosed first extracellular matrix comprises collagen type I and second extracellular matrix comprises Matrigel (FIG. 1).  Schlotmann teaches Matrigel contains collagen type IV, thus Schlotmann’s teaching anticipates claim 11.
Regarding claim 12, Schlotmann, at paragraphs [0113]-[0115] and Figure 2, exemplify an artificial skin model comprising the pseudodermis layer (an extracellular matrix layer comprising a first extracellular matrix) with a pseudopapillae layer (an artificial papillary layer formed on the extracellular matrix layer and comprising papilla, each papilla comprising a cell and a second extracellular matrix), wherein an epidermal layer is formed by keratinocytes (epidermal keratinocytes or ORS hair keratinocytes) on the artificial papillary layer.  As set forth above regarding claim 1, Schlotmann’s teaching anticipates the limitations wherein the cell comprises an extracellular matrix receptor, the second extracellular matrix comprises at least one selected from the group consisting of a protein and a polysaccharide, and an adhesion adhering the extracellular matrix receptor to at least one of a protein or a polysaccharide, wherein the papilla is formed by contracting the second extracellular matrix due to traction force of the cell caused by the extracellular matrix receptor in the adhesion.
 Thus, Schlotmann’s teaching anticipates claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotmann, as applied to claims 1-2, 4-5 and 8-12 above, and further in view of Sorrell et al., (U.S. Patent No. 6,497,875, previously provided) (“Sorrell”).
The teaching of Schlotmann is set forth above and anticipates claims 1-2, 4-5 and 8-12. The rejection has been updated in view of Applicant’s amendment submitted September 15, 2022.
Regarding claims 6 and 7, it is noted that Schlotmann teaches the pseudopapilla comprise dermal papilla cells isolated from the scalp. Schlotmann does not further teach the pseudopapilla comprises other cell types, e.g. fibroblast cells.
However, Sorrell is directed to a multilayer skin equivalent comprising dermis-forming cells, e.g. papillary fibroblasts, reticular fibroblasts, and extracellular matrix components. The multilayer skin equivalent further comprises a keratinocyte layer (Abstract).  Sorrell teaches that, recapitulating the events of the original dermal tissue in the implant ensures long-term structural integrity (col. 7, lines 55-60).  Sorrell teaches the dermal fibroblasts were obtained from a 51-year old individual and a 22-month old individual (col. 21, lines 53-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional dermis-forming cells, such as papillary fibroblasts or reticular fibroblasts.
The person of ordinary skill in the art would have been motivated to modify the skin equivalent composition of Schlotmann to include additional dermis-forming cells, such as papillary fibroblasts or reticular fibroblasts, as taught by Sorrell, for the predictable result of successfully providing a skin equivalent that recapitulates the events of the original dermal tissue in the implant in order to ensure long-term structural integrity, thus meeting the limitation of claims 6 and 7.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Schlotmann and Sorrell because each of these teachings are directed at the preparation of skin equivalents.	
Further regarding claim 7, Sorrell teaches the dermal fibroblasts were obtained from a 51-year old individual and a 22-month old individual (col. 21, lines 53-59), which reads on “a mammalian fibroblast”, thus meeting the limitation of claim 7.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schlotmann, as applied to claims 1-2, 4-5 and 8-12 above.
The teaching of Schlotmann is set forth above and anticipates claims 1-2, 4-5 and 8-12.
Regarding claim 13, it is noted that Schlotmann’s teaching at paragraphs [0113]-[0115] and Figure 2 do not further exemplify the skin/hair equivalent further comprising melanocytes or additional types of epidermal cells.  However, Schlotmann (paragraph [0057) further teaches the skin/hair equivalent further comprising melanocytes in the epidermal layer. Claims 22 and 23 of Schlotmann claim the pseudoepidermis of the artificial skin and hair substitute comprises cultivated keratinocytes and melanocytes, in addition to the hair follicle keratinocytes and epidermal keratinocytes.
Thus, Schlotmann does render obvious an artificial skin and hair substitute further comprising melanocytes or additional types of epidermal cells, that is, Schlotmann teaches the limitations required by the current claims and as all limitations are found in one reference it is held that an artificial skin and hair substitute further comprising t further comprising melanocytes or additional types of epidermal cells is within the scope of the teachings of Schlotmann, and thus renders the invention of claim 13 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to further include melanocytes or additional types of epidermal cells in the epidermal layer.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Schlotmann.

Claim(s) 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrell et al., (U.S. Patent No. 6,497,875, previously cited) (“Sorrell”), as evidenced by Gailit et al., (The Journal of Investigative Dermatology, vol. 106, No. 1, January 1996; previously cited) (“Gailit”).
The rejection has been updated in view of Applicant’s amendment submitted September 15, 2022.
Sorrell is directed to a multilayer skin equivalent comprising dermis-forming cells, e.g. papillary fibroblasts, reticular fibroblasts, and extracellular matrix components. The multilayer skin equivalent further comprises a keratinocyte layer (Abstract).  Sorrell teaches that, recapitulating the events of the original dermal tissue in the implant ensures long-term structural integrity (col. 7, lines 55-60).
Regarding claim 1, Example 4 of Sorrell discloses the preparation of a bilayered dermal equivalent containing papillary and reticular dermal cells, each in defined layers, in their native bilayer configuration, thus mimicking the natural configuration of the dermis, wherein the highly cellular papillary layer is located above the deeper reticular layer (col. 21, lines 12-26 and col. 25, lines 40-44).  Sorrell teaches the dermal papillary fibroblasts and the dermal reticular fibroblasts are separately seeded into type I collagen gels, i.e. first extracellular matrix and second extracellular matrix. The first layer comprising dermal fibroblasts, i.e. reticular fibroblasts, is allowed to gel for about 15 minutes (i.e. an extracellular matrix layer comprising a first extracellular matrix), thereafter the second layer comprising the mixture of collagen and dermal fibroblasts, i.e. papillary fibroblasts, is poured over the first layer (i.e. papillary layer formed on the extracellular matrix layer…comprising a cell and a second extracellular matrix) (col. 21, lines 29-35 and col. 23, lines 7-25).  
Thus, Sorrell’s multilayered skin equivalent comprises an extracellular matrix layer comprising a first collagen gel extracellular matrix comprising reticular fibroblasts and a second layer comprising a second collagen gel extracellular matrix comprising papillary fibroblasts.
It is noted that, given the construct is a skin equivalent, it is considered to read on “an artificial tissue”. Furthermore, given the construct is prepared in an in vitro fashion, the papillary layer is considered to read on “an artificial papillary layer”.
Additionally, as to the limitation “comprising a papilla or papillae”, it is noted that Sorrell does not specifically teach the construct comprises papilla or papillae.  However, Sorrell teaches the bilayered construct is prepared using papillary fibroblasts in the native configuration and is cultured with medium changes every 4 to 5 days. The papillary dermal fibroblasts maintained their ability to contract the collagen gels (col. 23, lines 31-32, col. 25, lines 53-55). Given the specification discloses the papilla or papillae are formed by contraction of the extracellular matrix material (page 11, lines 11-13, page 20, lines 10-13, and page 21, lines 10-14), it is reasonable to consider that Sorrell’s disclosed skin equivalent would necessarily comprise a papilla or papillae, thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation “the second extracellular matrix comprises at least one selected from the group consisting of a protein and a polysaccharide”, it is noted that Sorrell teaches the extracellular matrix is formed from type I collagen, i.e. a protein, thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation “wherein the cell comprises an extracellular matrix receptor”, it is noted that Sorrell does not specifically teach the cell comprises an extracellular matrix receptor.  However, Sorrell teaches the cells are dermal fibroblasts, i.e. papillary and reticular fibroblasts.  Therefore, Sorrell teaches the same cells as disclosed in the instant specification (see specification at Preparation Example 1), thus it is considered the dermal fibroblasts of Sorrell necessarily comprise an extracellular matrix receptor, thus meeting the limitation of claim 1. 
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Additionally, regarding claim 1 and the limitation directed to the cell comprising an adhesion adhering the extracellular matrix receptor to a protein or polysaccharide, it is noted, as set forth above, Sorrell’s skin equivalent comprises dermal fibroblasts seeded in a collagen extracellular matrix.  Sorrell teaches the same cells as disclosed in the instant specification (see specification at Preparation Example 1), thus it is considered the dermal fibroblasts of Sorrell necessarily comprise an adhesion adhering the extracellular matrix receptor to a protein, thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation “wherein the papilla is formed by contracting the second extracellular matrix due to traction force of the cell caused by the extracellular matrix receptor in the adhesion”, it is noted, as set forth above at Claim Interpretation, this limitation is interpreted as a product by process limitation.               
In the instant case, the method by which the papilla has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the papilla. There is no indication in Applicant’s disclosure regarding local rheological properties or stiffening gradients in the vicinity of the cell as a result of ECM being contracted by the resident cells, or changes in the ECM chemical properties, for example.  Therefore, given the lack of sufficient detail, any papilla comprising extracellular matrix and a cell having an extracellular matrix receptor would appear to read on the papilla. 
As set forth above, Sorrell teaches a second layer comprising a second collagen gel extracellular matrix comprising papillary fibroblasts, the dermal fibroblasts of Sorrell necessarily comprise an extracellular matrix receptor, thus meeting the limitation of claim 1. 
It is additionally noted Sorrell teaches the papillary dermal fibroblasts maintained their ability to induce contraction of the collagen gels (col. 23, lines 31-32, col. 25, lines 53-55).
Regarding claim 2, and the limitation that the second extracellular matrix is induced by the cell and contracted, it is noted, as set forth above at the rejection under 35 USC 112(d), claim 2 does not further limit claim 1 since claim 1 has been amended to indicate the papilla is formed by contracting the second extracellular matrix by the cell.  Claim 2 does not further limit the structure of the papilla.  As set forth above, regarding claim 1, the method by which the papilla has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the papilla. There is no indication in Applicant’s disclosure regarding local rheological properties or stiffening gradients in the vicinity of the cell as a result of ECM being contracted by the resident cells, or changes in the ECM chemical properties, for example.  Therefore, given the lack of sufficient detail, any papilla comprising extracellular matrix and a cell having an extracellular matrix receptor would appear to read on the mixture. 
As discussed above regarding claim 1, Sorrell teaches a second layer comprising a second collagen gel extracellular matrix comprising papillary fibroblasts, the dermal fibroblasts of Sorrell necessarily comprise an extracellular matrix receptor, thus meeting the limitation of claim 2.
It is additionally noted that Sorrell teaches the papillary dermal fibroblasts maintained their ability to induce contraction of the collagen gels (col. 23, lines 31-32, col. 25, lines 53-55).
Regarding claim 4 and the limitation directed to the formation of the adhesion, it is noted that Sorrell does not specifically teach formation of the adhesion. However, it is noted as discussed above, Sorrell teaches the same cells as disclosed in the instant specification (see specification at Preparation Example 1), thus it is considered the dermal fibroblasts of Sorrell necessarily comprise adhesions formed by one of van der Waals attraction, electrostatic attraction, ionic 23bonding, hydrogen bonding, and covalent bonding.
Regarding claim 5, it is noted that Sorrell does not specifically teach the extracellular matrix receptor comprises at least one of receptors listed in claim 5. However, Sorrell teaches the same cells as disclosed in the instant specification (see specification at Preparation Example 1), thus it is considered the dermal fibroblasts of Sorrell necessarily comprise one of the receptors listed in claim 5.  Furthermore, Gailit evidences dermal fibroblasts comprise integrin receptors (Abstract).
Regarding claim 6, Sorrell teaches papillary and reticular dermal fibroblasts, thus meeting the limitation of claim 6.
Regarding claim 7, Sorrell teaches the dermal fibroblasts were obtained from a 51-year old individual and a 22-month old individual (col. 21, lines 53-59), which reads on “a mammalian fibroblast”, thus meeting the limitation of claim 7.
Regarding claims 8-9, Sorrell teaches the bilayered gels comprising the papillary layer are prepared in 35 mm, 6-well culture dishes (col. 23, lines 13-18), which reads on “the artificial papillary layer has a shape corresponding to a pattern” (claim 8) and “wherein the pattern is a curved shape…a circular shape…”, thus meeting the limitation of claims 8 and 9.
Regarding claims 10 and 11, Sorrell teaches is layer of the bilayer comprises a type I collagen hydrogel (col. 23, lines 21-25), thus meeting the limitations of claims 10 and 11.
Regarding claim 12, as set forth above regarding claim 1, Example 4 of Sorrell renders obvious an artificial skin comprising an extracellular matrix layer comprising a first extracellular matrix; an artificial papillary layer formed on the extracellular 20matrix layer and comprising a papilla or papillae; wherein each papilla comprises a cell and a second extracellular matrix. Sorrell’s teaching meets the limitations wherein the cell comprises an extracellular matrix receptor, the second extracellular matrix comprises at least one selected from the group consisting of a protein and a polysaccharide, and an adhesion adhering the extracellular matrix receptor to at least one of a protein or a polysaccharide, wherein the papilla is formed by contracting the second extracellular matrix due to traction force of the cell caused by the extracellular matrix receptor in the adhesion.
Example 4 does not further teach the construct further comprising an artificial epidermal layer formed on the artificial papillary layer and comprising a keratinocyte. However, Sorrell’s claim 14 claims the multilayer dermal equivalent of claim 11 further comprising a keratinocyte layer. Sorrell’s Examples 3 and 5 teach the multilayer skin equivalent comprises a human keratinocyte layer (col. 20, lines 29-31; col. 26, lines 54-57).  Thus, Sorrell does render obvious an artificial skin equivalent further comprising an artificial epidermal layer formed on the artificial papillary layer and comprising a keratinocyte, that is, Sorrell teaches the limitations required by the current claims and as all limitations are found in one reference it is held that an artificial skin comprising an artificial epidermal layer formed on the artificial papillary layer and comprising a keratinocyte is within the scope of the teachings of Sorrell, and thus renders the invention of claim 12 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include an artificial epidermal layer formed on the artificial papillary layer and comprising a keratinocyte.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Sorrell.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Sorrell as applied to claims 1-2 and 4-12 above, and further in view of Schlotmann et al., (set forth above; IDS 9/28/2020) (“Schlotmann”).
The teaching of Sorrell is set forth above.
Regarding claim 13, although Sorrell teaches the skin equivalent comprises an epidermal layer containing keratinocytes, Sorrell does not further teach the artificial epidermal layer further comprising additional epidermal cells or a melanocyte.
However, Schlotmann is directed to preparing skin equivalents (Abstract and paragraphs [0002] and [0020]-[0024]). Schlotmann teaches the skin equivalent can be prepared to include a reconstructed epidermis (pseudoepidermis) comprising keratinocytes, outer root sheath keratinocytes (ORS keratinocytes), hair follicle keratinocytes and melanocytes. Schlotmann teaches the skin equivalent prepared with pseudopapilla with overlying pseudoepidermis of keratinocytes and melanocytes forms hair-follicle structures and this is useful for studying substances for hair growth and hair pigmentation (paragraphs [0057], [0059], [0062] and [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include melanocytes or additional types of epidermal cells.
The person of ordinary skill in the art would have been motivated to modify the skin composition of Sorrell to include melanocytes or additional types of epidermal cells, as taught by Schlotmann, for the predictable result of successfully providing a skin equivalent that forms hair-follicle structures and is useful for studying substances for hair growth and hair pigmentation, thus meeting the limitation of claim 13.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Sorrell and Schlotmann because each of these teachings are directed at the preparation of skin equivalents.	

Response to Remarks
Rejections under 35 USC 102 and 103:

Applicant has traversed the rejections on the grounds that the Schlotmann and Sorrell fail to teach or suggest the limitation directed to forming the papilla by contracting the second extracellular matrix due to traction force of the cell caused by the extracellular matrix receptor in the adhesion, as discussed at Applicant’s remarks (pages 7-8).
It is noted that Applicant’s remarks have been fully considered, but are not found persuasive in view of the updated grounds of rejection specifically addressing the newly amended limitation.  Specifically noting that the newly amended limitation is directed to the manner in which the papilla has been produced (i.e., “…is formed by contracting the second extracellular matrix due to traction force of the cell caused by the extracellular matrix receptor in the adhesion …..”), and such limitations are product-by-process steps which define the papilla.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
In the instant case, the method by which the papilla has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the papilla. There is no indication in Applicant’s disclosure regarding local rheological properties or stiffening gradients in the vicinity of the cell as a result of ECM being contracted by the resident cells, or changes in the ECM chemical properties, for example.  Therefore, given the lack of sufficient detail, any papilla comprising extracellular matrix and a cell having an extracellular matrix receptor would appear to read on the papilla. Both Schlotmann and Sorrell teach a papilla comprising extracellular matrix and a cell having an extracellular matrix receptor.

Conclusion
No claim is allowed. No claim is free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN Y PYLA/Primary Examiner, Art Unit 1633